DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-21, 23-35, 38-41 and 43-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, it is unclear if the second A/D converter is the same as the first A/D converter.  It is assumed that the first A/D converter is an analog-to-digital converter, but the specification defines the second A/D converter as an alternative/direct converter (paragraph 52) which would be different from the first converter.  Furthermore, it is unclear if the second converter is a rectifier or a D/A converter (digital-to-analog).  For purposes of examination, this element will be interpreted as a D/A conveter.  
Claims 2-3, 5, 7-21, 23-35, 38-41 and 43-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since the claims depend upon and incorporate all the limitations of claim 1. 
Appropriate corrective action is required.  

 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-3, 5, 7-21 and 23-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al. (WO 2012003348 A2 – hereafter referred to as ‘348) in views of Oh et al. (US 2011/0014600 A1 - hereafter referred to as '600) and Inoue (US 2005/0164375 A1 – hereafter ‘375).
‘348 discloses a micro-device for detecting diseases (Abstract) that includes the following limitations for claim 1: 
“A micro-device for detecting at the microscopic level a property of a biological material contained in a liquid or existing in a liquid state”: ‘348 discloses a micro-device ([46]; [339]) that is fully capable of detecting a property of a biological material at the microscopic level.  
“an inlet for the biological material to enter the micro-device”:’348 discloses and inlet of the material ([46]; [339]-[3341]; channel 3610).  
 “a probing unit”: ‘348 discloses a probing unit ([339]-[341]).  
“a detection unit”: ‘348 discloses a detection unit ([339]-[341]).  
“a system controller”: ‘348 discloses a system controller ([46], [339]-[341]).  
“an exit for the biological material’s residue or waste to be ousted from the micro-device”: ‘348 discloses an exit for the biological material ([339]). 
“an for introducing an additive to the liquid containing the biological material, the addition inlet located in a position selected from the group consisting of before or up-stream to the inlet for the biological material to enter the micro-device, the same as the inlet for the biological material to enter the micro-device, in and being part of the probing unit, and in or being part of the detection unit.”:  ‘348 discloses that the sample 
Regarding the limitation of the bio-identifier, ion or catalyst, ‘348 discloses a micro-dye ([0274]) that reads on the bio-identifier.  
It should be further noted that the probes of ‘348 are used to make various measurements such as electrical properties (e.g. electrical potential, current across the cell membrane, surface charge on the membrane and impedance), mechanical properties, thermal properties, physical properties and chemical properties ([0287]).  ‘348 further includes using amino acids or mineral ions ([0050]) within the device that read on the ions of the instant application.  Finally, this appears to be drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  
‘348 differs regarding the limitation of an additive channel or pin-hole.  
‘600 discloses a microfluidic device for separating particles (Abstract) that for claim 1 includes an inlet channel that allows for the introduction of additives ([0127]; [0128]; Fig. 7A).  ‘600 discloses that the additive channel can be on the same side as the inlet and also downstream from the inlet.  Moreover, ‘600 discloses that each module can have an additive channel (Fig. 7A).  ‘600 discloses a buffer channel (channel 717) that also reads on an additive channel which would be downstream from the inlet. 
Therefore, it would have been obvious to one of ordinary skill in the art to employ the channel of ‘600 within ‘348 in order to supply additional indicators to the channel.  The suggestion for doing so at the time would have been in order to supply additives for tailoring rheological properties ([0127]).  
The embodiment of ‘348 used for claim 1 does not specifically disclose that pin-holes are used for the probes.  However, '348 discloses holes (Fig. 45; i.e. pin-holes) that allow the probe to extend into the channel ([356]) where the probe is stretched into the channel, i.e. passes through a pin hole ([0358]).  Finally, the probe or detecting unit would be part of the capillary.  
Therefore, it would have been obvious to one of ordinary skill in the art to employ the holes suggested within ‘348 in order to allow the probe to extend into the channel.  The suggestion for doing so at the time would have been in order to allow the probe to retract after the suspected entity has passed ([357]).  
Regarding the limitation of the capillary having two terminal openings with one of the openings being the inlet and the other being the outlet of the micro-device, this limitation taught by ‘348 as there is an inlet into the preprocessing unit (Fig. 38) and ‘348 shows that the detection unit has an inlet and an outlet (Fig. 48; [0367]).  These features are part of all the embodiments of ‘348.  The channels of ‘348 ([339]-[341]; see also Fig. 6) are being interpreted as capillaries which house the probes and detector unit.
Regarding the limitation where the “system controller configured to control the micro-device to detect and/or identify a disease in the biological material by detecting and measuring a property of the biological material and comparing the measured property with that of a biological subject free of the disease”, ‘348 discloses that the system controller (controller 1801) which monitors the parameters of the system and operates the system based on this data ([311]; [312]).  This is in conjunction with the dye taught by ‘348.
For claim 1, ‘348 discloses that the signal processing unit includes a display, a computer and an A/D converter ([46]) and ‘348 discloses an amplifier that amplifies the signal before sending the signal to the A/D converter ([46]). 
For claim 1, ‘348 does not explicitly disclose a second A/D converter, however, this is merely duplication of parts which would have been obvious to one of ordinary skill in the art in order to have independent control of the disturbing signal from the probing signal.  See MPEP §2144.04 VI B.  Furthermore, if the second A/D converter is a rectifier, i.e. converting an AC signal to DC, it should be noted that these elements are well-known and conventional within the electrical arts and would have been obvious to one of ordinary skill in the art to employ within ‘348 to covert AC to DC as needed.  
‘375 discloses a nucleic acid detection apparatus that includes a detection apparatus that includes a plurality of detectors (Abstract) that for claim 1 includes a A/D converter that receives the signal from a detector and sends the adjusted value to the process controller (Fig. 3; A/D converter 546) and where the processor sends a signal to an adder circuit via a D/A converter (Fig. 3; D/A converter 544; [0073]]).  The D/A converter is used to perform a zero-point adjustment of the first channel when the is no light emission from the LED ([0071]). 
Therefore, it would have been obvious to employ the D/A converter of ‘375 within modified ‘348 in order to obtain the predictable result of converting the digital signal of the process controller to an analog signal to be sent to the disturbing signal unit. 



For claim 2, ‘348 discloses detecting properties such as an electrical property ([338]).  
For claim 3, an electrical property detected by '348 is surface charge ([338]).  
For claim 5, the walls of the capillary includes the pre-treatment unit, and recirculation unit ([339]-[341]).  
For claim 8, ‘348 discloses detecting properties such as an electrical property ([338]).  
For claim 9, an electrical property detected by '348 is surface charge ([338]).  
For claim 12, ‘348 discloses that the tube can be rectangular or circular ([17]; [16]).  
For claim 13, ‘348 discloses that diameter can range 0.5 nm to 100 nm ([124]). 
For claim 14, ‘348 discloses that the tube can have a length from 5 nm to 10 mm ([124]). 
For claim 15, '348 discloses a probing and detecting unit ([162]) that is being interpreted as a single unit. 
For claim 16, ‘348 discloses that the radiation energy, i.e. radioactive probing signal, can be applied ([257]).  
For claim 17, the radiation energy of ‘348 would inherently have a radioactive element.  
For claim 18, the specific radiation is drawn to the material operated on by the apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115. 
For claim 19, since the probing device of ‘348 applies a voltage to the channels ([21]), this is being interpreted as the positron device of the instant application.  
For claim 20, ‘348 discloses using fluorescence spectroscopy ([321]) where this is being interpreted as a spectroscopic collector.  
For claim 21, this is drawn to the material operated on by the apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.
For claim 34, ‘348 discloses that the detection unit detects a signal and generates a machine readable signal ([46], [339]-[341], [8]).
For claim 35, ‘348 discloses that this signal can be displayed in order to be readable by human eyes ([46]). 
For claim 38, the computer of ‘348 would inherently have a CPU, RAM and ROM. 
For claim 39, ‘348 discloses a manipulator ([46]) that is fully capable of generating a distribution signal and then sending the signal to the computer. 
For claim 40, ‘348 discloses that the disturbing signal that is generated is an electrical signal ([173]).  
For claim 41, the electrical property of ‘348 is being interpreted as an electrical field distribution ([174]).  
For claim 43, ‘348 discloses that the pre-processing unit treats the sample with a probe ([110]).  
For claim 44, ‘348 discloses that a second device can be used ([289]).  
For claim 47, this appears to be drawn to the intended use of the claimed device which does not structurally define the claimed invention over the prior art.  See MPEP §2114.
Claims 48 and 49 are drawn to the material operated on by the apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  It should be noted that the device of '348 detects cancer cells.  
The embodiment of ‘348 used for claim 1 does not specifically disclose that pin-holes are used for the probes.  However, for claim 7, '348 discloses holes (Fig. 45; i.e. pin-holes) that allow the probe to extend into the channel ([356]).  
Therefore, it would have been obvious to one of ordinary skill in the art to employ the holes suggested within ‘348 in order to allow the probe to extend into the channel.  The suggestion for doing so at the time would have been in order to allow the probe to retract after the suspected entity has passed ([357]).  
For claim 10, applicant is reminded that process steps in an apparatus are not accorded patentable weight.  “The patentability of a product does not depend on its method of production”.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)."  Furthermore, the processing steps do not structurally define the instant application over the prior art since the claimed processing steps do not impart a distinctive structural characteristic to the final product.
For claim 11, ‘348 discloses that probe has a dimension of 0. 5 x0.5 micron to about 20 x 20 microns ([68]) which reads on the claimed width.  
For claim 45, ‘348 does not specify that the geometry is different in the second device, however, this is merely a change in shape which would have been obvious to one of ordinary skill in the art at the time of the invention in order to detect different cells.  See MPEP §2144.04 IV B.  
For claim 46, ‘348 discloses that the geometry includes width, height, length or shape of the channel since the channel can have different shapes ([17]; [16]).  
For claim 23, the inlet of the additive channel of modified ‘348 is being interpreted as a pin-hole. 
For claim 24, the pin-hole of modified '348 is being interpreted as being located at the probing unit (Fig 1A of ‘600).  
Regarding claims 25-33, these limitations are drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  
For claim 50, ‘348 discloses that the pre-processing can be a filtration unit ([0343]).  
For claim 45, the probe of ‘348 is fully capable of applying a pulsed electrical voltage ([0020]; [0300]). 
For claim 52, this is drawn to the material operated on by the apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.
For claim 53, ‘348 discloses that a second device can be used ([289]).  
For claim 54, ‘348 discloses that the first and second devices can have different shapes ([14]).  




Response to Arguments
Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 14-17 that the previous Office Action analysis of the ion and/or catalyst being material operated on by an apparatus and thus, not a structural element is misplaced and a misunderstanding of the cited section of the MPEP.  To support this argument, applicant makes reference, primarily to Ex parte Bruck and also to In re Otto and In re Young.  Upon reviewing the pertinent case law and Board decision cited by the applicant, this argument is not found persuasive and there is not a misunderstanding regarding the analysis of the cited limitation contrary to applicant’s assertion.  First, the fact pattern in the instant case does not follow the fact pattern in Bruck.  Specifically, the fluidized bed of Bruck 
Applicant’s arguments regarding Oh reiterates the above remarks which has already been addressed.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cucin (US 2012/0068082 A1) which discloses an apparatus for photo-activating stem cells within a tissue collection device (Abstract).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799